 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDLow Bros.NationalMarket,Inc. and Retail ClerksUnion,Local 1288,RetailClerks InternationalAssociation,AFL-CIO. Case 20-CA-5415TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJanuary 8, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn September 3, 1969, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding,'findingthattheRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondent'sunlawful conduct had interfered with a NationalLabor Relations Board election held on January 30,1969, and recommended that the election be setaside. Thereafter, the Respondent filed exceptions totheTrialExaminer'sDecision and a supportingbrief, and the General Counsel an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings, Iconclusions,andrecommendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyorders that the Respondent, Low Bros.NationalMarket, Inc., Los Banos, California, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.'This case was consolidated for hearing with Case 20-RM-1147 whichwas thereafter severed,in accordance with the Regional Director's originalorder consolidating the cases.'In adopting the Trial Examiner's finding that an employee,Moore, wasthreatened with loss of employment if the Union won the election, we arecognizant that the finding is somewhat at variance with the specificallegation that employees were threatened with loss of employmentif "theywent out on strike."However,Respondent was on notice that it hadallegedly threatened employees with"discharge or loss of employment "The finding of a violation was in any event a minor variance from theallegation and inasmuch as we find that the overall issue of threats ofdischarge was fully litigated,we conclude that the finding of violation wasproperly made180 NLRB No. 93DAVID E. DAVIS, Trial Examiner: This consolidatedproceeding with all parties represented was heard beforeme at San Jose, California on June 10, 1969. The GeneralCounsel issued a complaint on April 4, 1969, in Case20-CA-5415 based on a charge filed on February 6, 1969,amended on March 19, 1969, by Retail Clerks Union,Local 1288, affiliated with Retail Clerks InternationalAssociation, AFL-CIO, herein called the Union. On April10, 1969, Low Bros. National Market Inc., herein calledthe employer or Respondent filed its answer denying thecommission of any unfair labor practices. The petition inCase 20-RM-1147 was filed by the employer on January2,1969, and an election pursuant to "Agreement forConsent Election" was conducted by a Board agent onJanuary 30, 1969.' The tally of ballots showed that theUnion failed to achieve a majority. Timely objectionswere filed by the Union and after investigation theRegional Director of the 20th Region issued a Report onObjections overruling all objections except objections 2and 3. The Regional Director found that a hearing wasadvisable on these two objections. As the same matterswere included in the complaint case as violations onSection 8(a)(1) of the Act, the cases, on April 4, wereconsolidated for hearing.Ihave been duly assigned to the consolidated hearinghave considered the entire record, in this case, includingthe briefs received from each of the parties. From myobservation of the witnesses including their demeanor, Imake the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleged,the answer admitted and I findthat Respondent during the past year received goods andproducts valued in excess of $50,000 directly fromsuppliers located outside the State of California and thatduring thesame periodsold goods and products valued inexcessof $500,000. It is admitted and I find thatRespondent,at all timesmaterial herein,isanemployerengaged incommerce within the meaning of Section 2(6)and (7) of the Act I also find that it would effectuate thepolicies of the Act for the Board to assert jurisdictionherein.11.THE LABOR ORGANIZATION INVOLVEDThe complaint alleged, the answer admitted and I findthat the Union, at all times material herein, is a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICES3The complaint alleged that Respondent interfered with,restrained, or coerced employees in the exercise of their'Hereafter all dates will refer to the year1969 unlessotherwise specified'The General Counsel'sunopposed motionto correct the transcript incertain respectsis hereby approved.'Prior to the hearing,Respondent'smotionfor prehearing discovery wasdenied by Trial Examiner George H O'Brien The motion was renewed atthe hearing and was again deniedby theundersignedTrialExaminer. Iconcur with the written opinion of Trial Examiner O'Brien. See GeneralCounsel Exhibit 2(I). LOW BROS. NATIONAL MARKET, INC.Section 7 rights by certain conduct of Morey Low,PresidentofRespondentandRudolphGGalvan,manager of Respondent's retail supermarket at LosBanos, California.'Barbara J Vickers testified that she was employed byRespondent at Los Banos as a cashier-clerk from July1968 to April 13, when she voluntarily quit; that sometimeduring the latter part of December 1968, she signed anapplication for membership in the Union at a meeting ofthe employees in Galvan's home; that early in January,Low called her up to his office at the store; that Low toldher that there was going to be an election and he wantedto tell her the disadvantages of the Union Low said thatthe law required him to negotiate with the Union, that hewas not "going to go union," and if the employees votedfor the Union, they would have to go out on the picketline,and it would stop their salaries and insurance.Vickers also testified to a conversation that she had withGalvan the day before the election. She stated that Galvantold her the employees of the store had changed theirminds about voting for the Union, that she would be theonly one left; that Low would know that she was the onlyone that voted for the Union; that if she voted for theUnion Galvan would riot want her working for him; thatthe other employees would not want her to work there,and would make her life miserable. Vickers stated thatGalvan also told her that the store had had a union oncebefore and that the then manager of the store had gottenridof all employees one by one and brought in loyalemployees when the contract expired and that the contractwas not renewed. Vickers also testified to a conversationshe had with Galvan after the election' in which Galvantold her that a Board agent would talk to her that it wasup to her whether she told the Board agent anything, butthat as she was leaving Respondent's employment, thequestion arose whether Low would give a good referenceto an employee that was not loyal.On cross-examination Vickers acknowledged that Lowreferred to a sheet of paper when talking to her; and thatLow stated that if the Union and Low were unable to gettogether theremight be picketing.AlthoughVickersinsistedthatLow said if there was picketing theemployees would not get their job back, her testimonywithregardtoherconversationwithLowwasself-contradictory in that she admitted that Low said thattheonlyway the Union could back up unreasonabledemands would be to go on strike.Steven C. Moore testified that he has been employed asa stock clerk and boxboysinceMay 1968; that currentlyhe is employed on weekends as he is a student; that earlyin January, Low called each of the employees into hisoffice one at a time; thatno one elsewas present whenLow spoke to him; that Low told him that he had heardthat a majority of the employees had signed union cards;that Low asked whether Moore had talked to any of theunionmen; that Moore replied he had not; that Lowasked if he had any real interest in the Union; that Moorereplied that he was interested because of the monetarybenefits but not in any of the other benefits; that Low saidhe would have taken care of the other benefits if MooreThe answeradmitted that Low and Galvan were supervisors within themeaning ofthe Act.'This conversation was not alleged as a violation of the Act but theGeneral Counsel presented it as additional"background"evidence. It wasadmitted on that basis.593was not "in the care or' his parents; that Low told himthat the card signers would have to go out and walk thepicket line in order to get an election and that he wouldthen replace the employees. Moore also testified that Lowhad a paper in front of him which they read together butthat Low said other things than what was on the paper.Moore continued that he was again called into Low'soffice in the latter part of January when Low touched onthe same subjects again and that Low said if the Unioncame in, student help would no longer be needed.On cross-examination,Moore admitted that Low didnot ask him if he had signed a union card or what side hewas on, that Low said that he did not have to agree to thebenefits or wage scale that the Union promised, that Lowsaid he would bargain with the Union; that he understoodLow to say that if there was going to be an election, theemployees would have to picket. It was stipulated thatMoore's sworn statement given to a Board agentsometime before the hearing contained no mention ofLow's statement that if the Union came in, student andpart-time help would be eliminated.6Morey Low, called by Respondent Counsel, testifiedthat he was president of Respondent since December 1968,that before he talked to the employees he had obtainedadvice from Counsel and obtained a written memorandumfrom his Counsel;7 that this memorandum was used byhim during his conversations with each of the employees;that he had the memorandum in front of him during allsuch conversations. Low stated that he engaged in somesmalltalkwithVickersbutpracticallyreadthememorandum to her, that he could not otherwise recallhis conversation with Vickers Low denied that he askedMoore or any other employee how they felt about theUnion. He stated that he told Moore he wasn't covered byhospital insurance because he was working part time andwas living at the home of his parents who probablycovered him; that when he talked with Moore, they readthememorandum from counsel together. Low furthertestified that he had talked with an official of the Unionsometime in 1968 and that the official had told him thathe didn't need part-time help. Low denied, however, thathe repeated this conversation to any of the employees. Headmitted that one of the notations in his own handwritingon the typed memorandum referred to the official of theUnion.Rudolph Galvan, called by Respondent, testified that hewas manager of the market since December 1968; that hewas contacted by a representative of the Union whosuggested that he call the employees to his home; that allthe employees did come to his home and that he also waspresent at Vicker's home at a later meeting of the storeemployees; that he went along and favored the employees'union movement until almost a week before the election;that he then changed his mind because he didn't think theemployeeswere ready for it; that he did have aconversationwithVickers in which Vickers asked himwhy he had changed his mind; that he told her that hethought neither Vickers nor anyone else was ready for it;that they couldn't follow a time schedule; that, "I justfigured-the Union told me we would have to go byschedule. They have to be there on time and have lunchtime at a certain time, and all of them want to go ondifferent times." Galvan stated that he told Vickers that itwas a secret ballot and she could vote for the Union and'Ido not consider the omission as fatal to Moore's testimony in thisregard'Resp. Exh. I 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDno one would know how she voted.' Galvan denied that hehad told Vickers she would be the only one to vote for theUnion or that he talked to her about what she should tella Board agent.On cross-examination, Galvan testified that when theemployees met at his home in December 1968, he alsosigned an application for Union membership; that whenhe changed his mind about the Union, about 3 days beforethe election, he contacted every employee and told themhe didn't think they were "ready" to join the Union. Heexplained that beingready fora Union means coming inon time, working, and taking orders. Confronted with aprior statement given to a Board agent in which he statedthat the employees said"Fine,whatever you say, Randy;"on the occasion when he told them he changed his mindabout the Union, Galvan conceded that some of theemployees replied in that manner. Galvan admitted thathe told Moore that if the Unioncame in,he would berequired to work more regular hours and that Moorewould not be able to make up the hours he lost fortardiness and absences as he had done in the past.Galvanalso admitted that he told Vickers if the Union came inshe would be required to improve her work, come in ontime, and not take so many days off because of sickness.In response to a series of questions askedby the TrialExaminer, Galvan stated that he was also called intoLow's office at the time other employees were called inand that Low told him not to say anything to theemployees about the Union because he was the manager.Galvan admitted that he had spoken to Low about theUnion 3 or 4 times and talked about who were membersof the Union; that Low asked him who was for or againstthe Union and that he said he didn't know.'Analysis and ConclusionsIcredit Low's testimony that he had the memorandumfrom his counsel in front of him when he talked withVickers andMoore.However, I am persuaded fromLow's admissions that he discussed other matters with theemployees.One of these other matters,Iam convinced,was his conversation with a union official in which Lowwas told that he didn't need part time help." I regard therepetition of this conversation to Moore as a threat that iftheUnion came in,Moore,as a student and part-timeemployee, would no longer be employed. I find this threatto constitute a violation of Section 8(a)(1).With regard to Moore's other testimony concerning hisconversationswithLow, I find, because of Moore'sinconsistentand contradictory testimony" that Lowmerely followed his counsel'smemorandum.' 2To theextent I have credited Low, I find, as stated above, thatLow did not violate the Act in his conversation withVickers nor in any other respect than found above in histwo conversations with Moore.Vickers' testimony as to her conversations with Galvanstand on a different footing. Vickers was quite certain of'I do not credit Galvan in this regard.'Galvan's testimony as a whole is circumspect.Iconclude that hefurnished Low with all information in his possession."The notation to this effect on the memorandum clearly was designed toremind Low to mention this to part-time employees.Accordingly,Ido notcredit Low's assertion that he did not repeat it to any of his employees."Moore testified that Low said he would negotiate with the Union butinconsistently added that Low said the employees would have to picket toobtain an election."I find that Reap.Exh. I contains statements protected by Section 8(c)of the Act.Galvan's statementsto her and did not retract or retreatfromherdirecttestimonyoncross-examination.Moreover, as indicated above, I give little weight toGalvan's testimonialaccount. 1, therefore, credit Vickers'testimony that Galvan told her she was the only one whowould vote for the Union;" that Galvan under thesecircumstanceswould not want her working for him; andthatRespondent's employees had been represented by aunion on aprevious occasion but that it had rid itself ofall employees one by one.From Galvan's own testimonyit seemsfair to concludethattheUnioninitiallyattemptedtoorganizeRespondent's employees by seeking and securing Galvan'sassistance.ApparentlyGalvan, early in the Union'sorganizingeffort, cooperated fully with the Union. It wasGalvanwho called the employees to his home inDecember1968 where the employees, including Galvan,signedapplicationsformembership in the Union.Apparently, after talking with Low about four or fivetimes,Galvan's enthusiasmfor union representation of theemployeeswas extinguished.The Union'ssubsequentattempt to rekindle Galvan's previous favorable attitudeby staging a party for Galvan and the other employeesmet withoutsuccess.Indeed from Galvan's testimony it isestablishedthat he organized and then unorganized theemployees.Apparently Galvan believed that asmanagerof Respondent's establishment, the decision whether theemployees would be represented by the Union was his.Galvanmaintained that he resorted to the simpleargumentthattheemloyeeswere not "ready" forunionization in discouragingthe employees from votingfor the Union. However, I believe that he used cruder andmore convincing argumentsas recited by Vickers andconfessedby himself.Thus, in addition to Vickers'testimony,summarizedabove, Galvan stated that he toldVickers and other employees that if the Union came inthey "would have to go by the schedule." That, if theUnion came in, they would have to work harder, come inon time, and take orders better." Galvan also admittedthat he told Moore that his working conditions wouldchange iftheUnioncame inso that he could no longermake up time he lost byabsencesand tardiness. Galvanalsoadmitted tellingVickers that with a union, herexcuses fortardinessand sickness would no longer beacceptableand she would have to work harder.In view of theforegoing,Ifind that each of Galvan'sstatementstoVickers and hisadmissionsas to what hetoldMoore and other employees constitute violations ofthe Act. The fact that Galvan may have disobeyed Low'spreciseinstructionstothecontrarycannotabsolveRespondent'sliabilityinthatGalvan,anadmittedsupervisor,was the immediateand direct supervisor of theemployees.Accordingly, I find that Respondent violated Section8(a)(1) of the Act by and through Manager Galvan'sconduct.IV.OBJECTIONS TO THE ELECTIONThe Regional Director referred to me the followingUnion Objections to the Election:"I believe I warranted in inferring that Galvan's prediction was quiteaccurate.Vickers was the union observer at the election and the vote was 6against the Union and one in favor."The above seems a logical interpretation of Galvan's description ofwhat he meant by the employees not being"ready" for a union. LOW BROS. NATIONAL MARKET, INC.ObjectionNo. 2: The Employer informed employeesthat they will be required to picket the Employer ifLocal 1288 is designated as collective bargainingrepresentative.As I have found, above, that Low said that employeesmay have to picket only in the event the Union madeunreasonabledemands,Irecommend thatUnionObjection 2 be overruled.ObjectionNo. 3: The employer informed employeesthat they would be discharged if Local 1288 wasselectedbytheemployeesastheirbargainingrepresentative.Ihave found, above, that Low violated Section 8(a)(l)by threatening Moore with loss of his employment if theUnionwon the election. I have also found thatRespondentviolatedSection8(a)(1)whenGalvanthreatenedVickers with discharge if she voted for theUnion. I have further found that Galvan's admissions thathe discouraged employees from adherence to the Union bythreatening them with stricter working conditions likewiseconstituted violations of Section8(a)(1).Ifind that all of the violations of Section 8(a)(1) foundabove occurred within the critical period" and are withinthe purview of Union Objection 3.Accordingly, it is found that Respondent's unfair laborpractices resulted in substantial interference with theelection conducted on January 30, 1969, and inhibited theemployees from expressing a free choice in the election. Itis, therefore, recommended that the election be set asideand a new election be conducted at an appropriate timedesignatedby the Regional Director." It is furtherrecommended that Case 20-RM-1147 be severed from20-CA-5415.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic andcommerce among the several States, and tend to lead tolabor disputes obstructing commerce and the free flow ofcommerce.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Ialso recommend that the election held on January 30,1969, in Case 20-RM-1147, be set aside. I furtherrecommend that said case be severed and a new electionbe conducted by the Regional Director at such time as hedeems circumstances permit a free choice of a bargainingrepresentative.I find that the unfair labor practices found herein strikeat the very roots of employees' rights to self-organizationandafreeanduntrammeledchoiceofacollective-bargaining representative, rights which the Act"The time between the filing of the petition and the election. IdealElectric d:Manufacturing Co..134 NLRB 1275."The General Counsel,in his brief, correctly points out that the evidenceshows(admitted by Low),that Low subjected the employees individually toantiunion propaganda in the privacy of his office after summoning themfrom their customary work area.As the Union Objections before me donot specifically encompass these interviews,Imake no determination inthis regard.595isdesignedto protect. Accordingly, I shall recommend abroad cease-and-desist order.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the followingCONCLUSIONS OF LAW1.Low Bros. National Market,Inc., isengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.RetailClerksUnion, Local 1298, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.By engaging in the conduct described above,Respondent has interfered with, threatened, and coercedits employees in the exercise of the rights guaranteed tothem in Section 7 of the Act and thereby has engaged inunfair labor practices within themeaningof Section8(a)(1) of the Act.4.By engaging in the conduct described above duringthe period after the filing of the representation petition tothe date of the election, Respondent unlawfully andsubstantially affected the results of the Board electionconducted on January 30, 1969.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.6.All allegations of the complaint not found herein toconstitute unfair labor practices are hereby dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that Respondent, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with discharge or stricterworking conditions if they voted for, sympathized with, orselectedRetail Clerks Union, Local 1288, Retail ClerksInternationalAssociation,AFL-CIO or any other unionas their collectivebargainingrepresentative.(b) In any manner interfering with, restraining, orcoercing its employees in the exercise of the right toself-organization,to form labor organizations, to join orassisttheabove-namedunionoranyother labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and toengage inany other concerted activity for the purpose of collectivebargainingor other mutual aid or protection, or to refrainfrom any and all such activities, (except to the extent thatthe right to refrain may be limited by the lawfulenforcementofalawfulunion-securityclauserequirement.)2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its place of business in Los Banos,California,copiesoftheattachednoticemarked"Appendix."" Copies of said notice on forms provided bytheRegional Director for Region 20, shall, after beingduly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof, and be"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order " 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecisionwhat steps Respondent has taken to complyherewith "Itisfurther recommended that the results of theelectionconductedon January 30, 1969, in Case20-RM-1147, be set aside and a new election be conductedata time the Regional Director for Region 20 findsappropriate."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notifythe Regional Director forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT threaten you with discharge or stricterworking conditions if you vote for,sympathize with, orselectRetail Clerks Union,Local 1288, Retail ClerksInternationalAssociation,AFL-CIO,orany otherunion,as your collective-bargaining representative.WE WILL NOT in any other way interfere with,restrain,or coerce you in the exercise of your rights toorganize;to form, join,or assist a labor organization;tobargain collectively through a bargaining agentchosen by you; to engage in other group activities forthe purpose of collective bargaining or other mutual aidor protection;or to refrain from any such activities(except to the extent that the right to refrain may belimitedby the lawful enforcement of a lawfulunion-security clause requirement)DatedByLow BROS. NATIONALMARKET, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.